G=1   CA c)
  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                           >
                                                                                               •••••1
                      DIVISION ONE                                                             rn
                                                                                         r—
                                                                                               -11        -7-
                                                                                                     >

STATE OF WASHINGTON,                       )      No. 76732-1-1                                > 4-t.1    rri
                                                                                               Crl rri
                                           )
                     Respondent,                                                               X r--
                                           )                                             %°
                                           )                                                   CI
                                                                                               z
           v.                              )                                                        0+4


                                           )
AARON WALLACE TROTTER,                     )      UNPUBLISHED OPINION
                                           )
                     Appellant.            )      FILED: July 31, 2017


       VERELLEN, C.J. — A jury convicted Aaron Trotter of assault with a deadly

weapon in the second degree. Trotter seeks reversal of his conviction, arguing that

the jury instruction provided at his trial unconstitutionally defined "reasonable

doubt." The trial court instructed the jury using the Washington pattern jury

instruction on reasonable doubt, WPIC 4.01, stating in part,

               A reasonable doubt is one for which a reason exists and may
       arise from the evidence or lack of evidence. It is such a doubt as
       would exist in the mind of a reasonable person after fully, fairly, and
       carefully considering all of the evidence or lack of evidence, If, from
       such consideration, you have an abiding belief in the truth of the
       charge, you are satisfied beyond a reasonable doubt (11

       Trotter claims that defining a reasonable doubt as "one for which a reason

exists" erroneously tells jurors that they must be able to articulate a reason for any




      11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:
       1

CRIMINAL, 4.01 at 93 (4th ed. 2016) (WPIC); Clerk's Papers at 46.
No. 76732-1-1-2


doubt. He thus argues WPIC 4.01 unconstitutionally undermines the presumption

of innocence and shifts the burden of proof to the defendant.

       Our Supreme Court has mandated that an instruction in the words of WPIC

4.01 be given in all cases2 and recently reaffirmed the constitutionality of the

challenged instruction.3 We have recognized this controlling authority.4 The trial

court did not err by doing the same.

       In any event, WPIC 4.01 does not require jurors to articulate a reason. "(Al

doubt for which a reason exists" is not the same as "a doubt for which a reason can

be given."5 None of Trotter's arguments are persuasive.

       We affirm.°




WE CONCUR:



   4i, /                                                GtodeaV        , a, '

       2   State v. Bennett, 161 Wn.2d 303, 318, 165 P.3d 1241 (2007).
       3   State v. Kalebauoh, 183 Wn.2d 578, 586-87, 355 P.3d 253 (2015).
      4 State v. Lizarraqa, 191 Wn. App. 530, 567, 364 P.3d 810 (2015), review
denied, 185 Wn.2d 1022 (2016).
       5   Kalebauoh, 183 Wn.2d at 584.
        6 Because Trotter fails to "inform the court of the nature and occurrence of
[the] alleged errors" in his vague and general statement of additional grounds, we
refrain from addressing those arguments. RAP 10.10(c).


                                           2